DETAILED ACTION
This office action is in response to the amendment filed on 11/08/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to the  claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim Objections
Claims 5 is objected to because of the following informalities:  Claim 5 line 3 “the second local voltage node” should be “a second local voltage node”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-9, 11-12, 16-18 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolatti et al US 2022/0224231 in view of Petricek et al US 8000117.  (Examiner’s note: Herein, couple can mean direct or indirect connection)
	Regarding Claim 1, Rizzolatti teaches (Figures 2-10)  a power converter (Fig. 2), comprising: a switching circuit (Q1-Q8 ) coupled to a capacitor (Cf1 or Cf2) and to a regulated power supply node (at Vout) via an inductor (144), wherein the switching circuit is configured to: magnetize the inductor using the capacitor in response to an activation of a first control signal (See Fig. 8, when discharging the capacitor and providing the charge to the inductor); and charge the capacitor using an input power supply (Vin) in response to an activation of a second control signal (See fig. 6, when charging the capacitor ); and a control circuit (140 and at fig. 4) configured to: activate the first control signal (e.g. S1)  and deactivate the second control signal (e.g. s2) based on a comparison of a first threshold value (0DEG) and a current flowing in the inductor (from 491); and activate the second control signal (S2) and deactivate the first control signal (s1) based on a comparison of a second threshold value (180DEG) and the current flowing in the inductor (from 491). (For Example: Par.54-64 and  73-79) 
	Rizzolatti does not teach cause the power converter to operate as a boost converter in a first mode and as a buck converter in a second mode, wherein, during operation in the first mode, the control circuit is configured to: activate the first control signal and deactivate the second control signal; and wherein the control circuit is further configured to, during operation in the second mode, the control circuit is configured to alternately activate and deactivate the first control signal while maintaining the second control signal as active.
	Petricek (Figures 2-3) teaches cause the power converter to operate as a boost converter in a first mode (306) and as a buck converter in a second mode (312), wherein, during operation in the first mode, the control circuit is configured to: activate the first control signal and deactivate the second control signal (306-308); and wherein the control circuit is further configured to, during operation in the second mode, the control circuit is configured to alternately activate and deactivate the first control signal while maintaining the second control signal as active (310-312 and 203 remains on). (For Example: Col. 2 and Col. 3 lines 1-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include cause the power converter to operate as a boost converter in a first mode and as a buck converter in a second mode, wherein, during operation in the first mode, the control circuit is configured to: activate the first control signal and deactivate the second control signal; and wherein the control circuit is further configured to, during operation in the second mode, the control circuit is configured to alternately activate and deactivate the first control signal while maintaining the second control signal as active, as taught by Petricek to reduce high output voltage ripple currents and poor transient response/difficulty in control. 
	Regarding Claim 3, Rizzolatti teaches (Figures 2-10) wherein the control circuit (140) is configured to: cause a first switch (Q2) of the switching circuit to couple the inductor (144) to a first local voltage node (top terminal of Cf1) by activating the first control signal; and cause a second switch (Q1) of the switching circuit to couple the input power supply to the first local voltage node by activating the second control signal. (For Example: Par.54-64 and  73-79)
	Regarding Claim 4, Rizzolatti teaches (Figures 2-10) wherein the capacitor (Cf1 or Cf2) is coupled between the first local voltage node and a second local voltage node (top and bottom terminal of the capacitor, see fig. 2). (For Example: Par.54-64 and  73-79)
	Regarding Claim 5, Rizzolatti teaches (Figures 2-10) wherein the control circuit (140) is further configured to: cause a third switch (Q4) of the switching circuit to couple the input power supply to a second local voltage node (Bottom terminal of capacitor) by activating a third control signal concurrent with activating the first control signal (See fig. 8); and cause a fourth switch (Q3) of the switching circuit to couple the second local voltage node to the inductor by activating a fourth control signal concurrent with activating the second control signal (See fig. 6). (For Example: Par.54-64 and  73-79)
	Regarding Claim 6, Rizzolatti teaches (Figures 2-10) wherein the control circuit  (140) is further configured to cause a fifth switch (Q6 or Q8) to couple the second local voltage node (bottom terminal of the CF1) to a ground node (gnd) by activating a fifth control signal (signal for Q6 and Q8) concurrent with activating the second control signal (See Fig. 5). (For Example: Par.54-64 and  73-79) 
	Regarding Claim 8, Rizzolatti teaches (Figures 2-10) wherein the first threshold (0DEG) is a minimum threshold value, and wherein the control circuit (140) is configured to activate the first control signal (Fig. 8) in response to the current flowing in the inductor reaching a minimum threshold value (Par. 72, valley current operation). (For Example: Par.54-64 and  73-79)
	Regarding Claim 9, Rizzolatti teaches (Figures 2-10) wherein the second threshold (180DEG) is a maximum threshold value, and wherein the control circuit (140) is configured to activate the second control signal (See fig. 6) in response to the current flowing in the inductor reaching a maximum threshold value (par. 72, peak current operation). (For Example: Par.54-64 and  73-79)
	Regarding Claim 11, Rizzolatti teaches (Figures 2-10) a method comprising: activating a first control signal (used in Fig. 8), using a control circuit (140) of a power converter (Fig. 2), based on a comparison of a first threshold value (0deg) and a current flowing in an inductor of the power converter (from 491); magnetizing the inductor in response to an activation of the first control signal (see fig. 8), wherein magnetizing the inductor (144) comprises a switching circuit (Q1-Q8) coupling a capacitor (cf1 or cf2) to the inductor, wherein the inductor is further coupled to a regulated supply voltage node (at Vout); activating a second control signal (used in Fig. 6), using the control circuit, based on a comparison of a second threshold value (180deg) and the current flowing in the inductor; and charging the capacitor (Fig. 6) in response to an activation of the second control signal, wherein charging the capacitor comprises the switching circuit coupling an input power supply (Vin) to the capacitor. (For Example: Par.54-64 and  73-79)
	Rizzolatti does not teach operating a power converter in a boost mode, wherein operating in the boost mode; and operating the power converter in a buck mode, wherein operating in the buck mode comprises alternately activating and deactivating the first control signal while maintaining the second control signal as active.
	Petricek (Figures 2-3) teaches operating a power converter in a boost mode (306), wherein operating in the boost mode; and operating the power converter in a buck mode (312), wherein operating in the buck mode comprises alternately activating and deactivating the first control signal  while maintaining the second control signal as active (310-312 and 203 remains on). (For Example: Col. 2 and Col. 3 lines 1-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include operating a power converter in a boost mode, wherein operating in the boost mode; and operating the power converter in a buck mode, wherein operating in the buck mode comprises alternately activating and deactivating the first control signal while maintaining the second control signal as active, as taught by Petricek to reduce high output voltage ripple currents and poor transient response/difficulty in control. 
	Regarding Claim 12, Rizzolatti teaches (Figures 2-10) further comprising providing a regulated supply voltage (Vout) on the regulated supply voltage node in response to activating the first and second control signals (operation of the system). (For Example: Par.54-64 and  73-79)
	Regarding Claim 16, Rizzolatti teaches (Figures 2-10) a circuit (Fig. 2) comprising: an inductor (144) coupled between a switch node (Vph1) and a regulated supply voltage node (at  Vout); a capacitor (Cf1) coupled between a first local voltage node and a second local voltage node (top and bottom terminals of the capacitor); a switching circuit (Q1-Q8) having a plurality of switches including a first switch (Q2) coupled between the first local voltage node and the switch node, and a second switch (Q1) coupled between the first local voltage node and an input voltage node (at Vin); and a control circuit (140) configured to: cause the inductor to be magnetized by activating the first switch using a first control signal (S2, see Fig. 8) concurrent with deactivating the second switch using a second control signal (s1); and cause the capacitor to be charged by activating the second switch using a second control signal (see Fig. 6), concurrent with deactivating the first switch using the first control signal (s2). (For Example: Par.54-64 and  73-79)
	Rizzolatti does not teach during operation in a boost converter mode; wherein the control circuit is further configured to, during operation in a buck converter mode, alternately activate and deactivate the first switch using the first control signal while maintaining the second switch as active using the second control signal.
	Petricek (Figures 2-3) during operation in a boost converter mode (306); wherein the control circuit is further configured to, during operation in a buck converter mode (312), alternately activate and deactivate the first switch using the first control signal while maintaining the second switch as active using the second control signal(310-312 and 203 remains on). (For Example: Col. 2 and Col. 3 lines 1-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include during operation in a boost converter mode; wherein the control circuit is further configured to, during operation in a buck converter mode, alternately activate and deactivate the first switch using the first control signal while maintaining the second switch as active using the second control signal, as taught by Petricek to reduce high output voltage ripple currents and poor transient response/difficulty in control.
	 Regarding Claim 17, Rizzolatti teaches (Figures 2-10) wherein the control circuit (140) is further configured to: cause the input voltage node (at Vin) to be coupled to the second local voltage node by activating a third switch (Q4) using a third control signal (See fig. 8); and cause the second local voltage node  (bottom terminal of capacitor) to be coupled to the inductor (144) by activating a fourth switch (Q3) using a fourth control signal (See fig. 3). (For Example: Par.54-64 and  73-79)
	Rizzolatti does not teach operation in the boost mode.
	Petricek (Figures 2-3) operation in the boost mode (306). (For Example: Col. 2 and Col. 3 lines 1-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include operation in the boost mode, as taught by Petricek to reduce high output voltage ripple currents and poor transient response/difficulty in control. 
	Regarding Claim 18, Rizzolatti teaches (Figures 2-10) wherein the control circuit (140) is configured to cause the first switch and the third switch (Q2 and Q4) to be activated concurrently, and further configured to cause the second switch and the fourth switch (Q1 and Q3) to be activated concurrently (Fig. 5, 6 and 8). (For Example: Par.54-64 and  73-79)
	Rizzolatti does not teach operation in the boost mode.
	Petricek (Figures 2-3)  operation in the boost node (306). (For Example: Col. 2 and Col. 3 lines 1-28)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include operation in the boost node, as taught by Petricek to reduce high output voltage ripple currents and poor transient response/difficulty in control.
	Regarding Claim 21, Rizzolatti teaches (Figures 2-10) cause activation of the first switch (Q2) in response to a current through the inductor (from 491) reaching a minimum threshold value (0DEG) and cause activation of the second switch (Q1) in response to the current through the inductor (from 491) reaching a maximum threshold value (180DEG).( Also see Par. 72, valley  and peak current operation)(For Example: Par.54-64 and  73-79)
	Rizzolatti does not teach operation in the boost mode.
	Petricek (Figures 2-3)  operation in the boost mode (306). (For Example: Col. 2 and Col. 3 lines 1-28)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include operation in the boost mode, as taught by Petricek to reduce high output voltage ripple currents and poor transient response/difficulty in control.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolatti et al US 2022/0224231 in view of Petricek et al US 8000117 and further in view of Pagano et al US 2017/0117717.
	Regarding Claims 2, 15 and 20, Rizzolatti teaches (Figures 2-10) a converter.
	Rizzolatti does not teach a bypass circuit configured to couple the regulated power supply node to the input power supply in response to activation of a bypass signal.
	Pagano teaches (Figures 1-2) a bypass circuit (250) configured to couple the regulated power supply node (at 214) to the input power supply (at 212) in response to activation of a bypass signal (at 244). (For Example: Par. 30-37)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include a bypass circuit configured to couple the regulated power supply node to the input power supply in response to activation of a bypass signal, as taught by Pagano to provide the desired output voltage while reducing converter related losses. 
Claim(s) 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolatti et al US 2022/0224231 in view of Petricek et al US 8000117 and further in view of Chuang et al. US 2021/0351719.
	Regarding Claims 13 and 19, Rizzolatti teaches (Figures 2-10) a converter.
	Rizzolatti does not teach raising a voltage on a first local voltage node, during charging of the capacitor, to a value greater than a value of an input voltage provided by an input voltage supply; wherein magnetizing the inductor comprises discharging the capacitor through the inductor.
	Chuang teaches (Figures 2-3) raising a voltage on a first local voltage node (V1), during charging of the capacitor (C1), to a value greater than a value of an input voltage provided by an input voltage supply (2*Vin); wherein magnetizing the inductor comprises discharging the capacitor through the inductor (Fig. 3b). (For Example: Par. 37-49)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rizzolatti to include raising a voltage on a first local voltage node, during charging of the capacitor, to a value greater than a value of an input voltage provided by an input voltage supply; wherein magnetizing the inductor comprises discharging the capacitor through the inductor, as taught by Chuang to provide different types of voltage levels to the load.
	Regarding Claim 14, Rizzolatti teaches (Figures 2-10) coupling the input power supply (Vin) to a second local voltage node (bottom terminal of capacitor) by activating a third control signal concurrent with activating the first control signal (control signals for fig. 8 ), wherein the capacitor is coupled between the first and second local voltage nodes (top and bottom terminals of the capacitor); and coupling the second local voltage node to the inductor by activating a fourth control signal concurrent with activating the second control signal (controls signals for Fig. 6).	(For Example: Par.54-64 and  73-79)
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 7; prior art of record fails to disclose either by itself or in combination:  “…wherein the control circuit is further configured to implement a short-to-ground protection function by activating the first and second control signals.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.






Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838